Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Traditionally in the art, a Catalog is treated as a singular object/data item to be backed up or restored, such as in Anderson (US 6865655 B1). In the claimed invention, each individual entry in the Catalog is controlled by the backup and restore system. In addition, while the Catalog restoration is in progress, no other action with the Catalog is taken until the restoration is complete since the Catalog is treated as a singular object/data item. Thus the current state of the art does not teach or suggest “A system comprising:
processor; and
a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method comprising:
obtaining catalog data of a catalog, the catalog including one or more records;
detecting, based on the catalog data, one or more damaged records among the one or more records;
isolating the one or more damaged records in response to the detecting the one or more damaged records;
identifying one or more undamaged records among the one or more records;
transferring the one or more undamaged records to a backup catalog;
obtaining a transfer status of a first undamaged record of the one or more undamaged records, the transfer status based on the transferring;
obtaining an access request corresponding to the first undamaged record;
determining, based on the transfer status, a response to the access request; and
generating, based at least in part on the backup catalog, a restored catalog”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132